ACCEPTED
                                                                                       01-14-00955-CR
                                                                              FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  3/19/2015 8:30:43 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                      No. 01-14-00955-CR
                               In the
                         Court of Appeals              FILED IN
                                                1st COURT OF APPEALS
                              For the               HOUSTON, TEXAS
                      First District of Texas   3/19/2015 8:30:43 AM
                            At Houston          CHRISTOPHER A. PRINE
                                             Clerk

                           No. 1383638
                    In the 177th District Court
                     Of Harris County, Texas
                    
                   RANDY ALLEN SEGURA
                             Appellant
                                 V.
                    THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

         1. The State charged the appellant with capital murder by intentionally

         causing the death of Otis James during the course of a robbery, and the

         jury found the appellant guilty (CR – 7, 19, 238-39; 5 RR 77). The trial

         court sentenced him in accordance with the jury’s verdict to life in prison

         without parole in the Texas Department of Criminal Justice, Institutional

         Division (CR – 238-39; 5 RR 78). The appellant filed a timely notice of
appeal, and the trial court certified that he had the right to appeal (CR –

242-44). The State’s brief was due on March 19, 2015. This is the State’s

first request for an extension. The following facts are relied upon to show

good cause for an extension of time to allow the State to file its brief:

   a. The record in this case is over forty megabytes in length split over
      seven volumes and will take some time to process.

   b. The undersigned attorney was involved in completing the
      following written appellate projects since the appellant filed his
      brief:

       (1)      Jesus Escobar v. The State of Texas
                No. 01-13-00496-CR
                Brief Due February 2, 2015
       (2)      Brian Victorian v. The State of Texas
                No. 01-13-01004-CR
                Brief Due February 11, 2015, ext’d March 16, 2015
       (3)      Tiquisha Carrol v. The State of Texas
                No. 14-14-00178-CR
                Brief Due February 11, 2015
       (4)      Manuel Rivera-Sanchez v. The State of Texas
                No. 01-14-00415-CR
                Brief Due February 27, 2015
       (5)      William Delacruz v. The State of Texas
                No. 01-14-00606-CR
                Brief Due March 19, 2015
       (6)      Eladio Castro Najera v. The State of Texas
                No. 14-14-00400-CR
                Brief Due March 23, 2015
       (7)      Odel Roderick Allen v. The State of Texas
                No. 14-14-00708-CR
                Brief Due April 10, 2015
       (8)      James Jones v. The State of Texas
                No. 01-14-00415-CR
                Brief Due March 27, 2015
        Consequently, the undersigned attorney has been unable to complete
        the State’s reply brief in this case in the time permitted despite due
        diligence, and the requested extension of time is necessary to permit
        the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case



                                                    Respectfully submitted,

                                                    /s/ Katie Davis
                                                    KATIE DAVIS
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    Davis_Katie@dao.hctx.net
                                                    TBC No. 24070242
                        CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Ken Goode
P.O. Box 590947
Houston, TX 77259
(409) 779-3631
GoodeDKC@msn.com



                                                 /s/ Katie Davis
                                                 KATIE DAVIS
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Davis_Katie@dao.hctx.net
                                                 TBC No. 24070242
Date: March 19, 2015